Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-14-00369-CV

                           STRATEGIC DENTAL EXECUTIVES LLC,
                                       Appellant

                                              v.
                                        Del Mar Dental,
                                   DEL MAR DENTAL, P.L.L.C.,
                                           Appellee

                     From the 406th Judicial District Court, Webb County, Texas
                               Trial Court No. 2014-CVQ-000680-D4
                            Honorable Oscar J. Hale, Jr., Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: July 30, 2014

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion contains a certificate of

service to appellee, which has not opposed the motion. Therefore, we grant the motion and dismiss

the appeal. See TEX. R. APP. P. 42.1(a). Costs of appeal are taxed against appellant. See id. 42.1(d).

                                                       PER CURIAM